PER CURIAM.
The final judgment of conviction and sentence under review is reversed and the cause is remanded to the trial court for a new trial based on the controlling and indistinguishable authority of State v. Neil, 457 So.2d 481 (Fla.1984). This appeal — wherein the defendant properly objected at trial to the state’s use of peremptory challenges of prospective black jurors allegedly based solely on race — was pending at the time the Neil decision was rendered and, accordingly, the rule of Neil is applicable to this case. Andrews v. State, 459 So.2d 1018 (Fla.1984); Franks v. State, 467 So.2d 400 (Fla. 4th DCA 1985); Jones v. State, 466 So.2d 301 (Fla. 3d DCA 1985); Castillo v. State, 466 So.2d 7 (Fla. 3d DCA 1985); City of Miami v. Cornett, 463 So.2d 399 (Fla. 3d DCA), dismissed, 469 So.2d 748 (Fla.1985); Safford v. State, 463 So.2d 378 (Fla.3d DCA 1985).
Reversed and remanded for a new trial.